DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-12 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 requires, in part, an anti-CD20 antibody or antigen binding fragment thereof that binds to the same epitope as ublituximab, rituximab, ofatumumab, ocrelizumabveltuzumab, obinutuzumab, ocaratuzumab, PRO131921 or tositumomab for use in a method of treating multiple sclerosis.  Claim 5 requires in part, an anti-CD20 antibody that binds to the same epitope as ublituximab. 
The antibodies required by the claimed methods, characterized only by the epitopes to which they bind, lacks adequate written description according to the findings in Amgen v. Sanofi of October 5, 2017.  It is not possible to provide an adequate written description of an antibody by reciting that it binds to the same antigen or epitope to which a described antibody binds, such as in claims 2 and 5 because these recitations do not provide any information as to the critical portions of the antibody structure, the antibody paratope, responsible for the recognition of the epitope.  One of skill in the art cannot envisage an antibody which bnds to the same antibody as ublituximab, rituximab, ofatumumab, ocrelizumabveltuzumab, obinutuzumab, ocaratuzumab, PRO131921 or tositumomab beyond that of antibodies that preserve the antibody paratopes of ublituximab, rituximab, ofatumumab, ocrelizumabveltuzumab, obinutuzumab, ocaratuzumab, PRO131921 or tositumomab, such as antibodies having the same CDRs on both the heavy and light chains, or antibodies having the same heavy chain and light chain varaible regions.  However the claims are not limited to requiring the same CDRs on both the heavy and light chains, or antibodies having the same heavy chain and light chain varaible regions of ublituximab, rituximab, ofatumumab, ocrelizumabveltuzumab, obinutuzumab, ocaratuzumab, PRO131921 or tositumomab, but encompass antibodies with different paratopes as well as antibodies targeting epitopes which overlap, with the epitopes of ublituximab, rituximab, ofatumumab, ocrelizumabveltuzumab, obinutuzumab, ocaratuzumab, PRO131921 or tositumomab such as antibodies which partially bind to said eptiopes.  One of skill in the art would reasoanble conlcude that applicnt was not in possession of the claimed invetion requiring an antibody genus comprising antibodies which bind to the same epitope as that of ublituximab, rituximab, ofatumumab, ocrelizumabveltuzumab, obinutuzumab, ocaratuzumab, PRO131921 or tositumomab

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 15-19 of U.S. Patent No. 9,694,071 in view of Barun and Bar-Or (Clinical Immunology, ePub April 15, 2011, Vol. 142, pp. 31-37, reference of the IDS filed 10-28-2020) and Sloka and Stefanelli (Multiple Sclerosis, 2005, Vol. 11, pp. 425-432).
Claims 1-9, and 15-17 of the ‘071 patent are drawn to a method of inhibiting the proliferation of a CD20 positive hematopoeitc cell population comprisin contacting said population with the same two compounds as required in instant claim 1-12, and ulituximab, wherein the population is in a haumn subject (claim 8 of the ‘071 patent) and wherein said subject has a disease or disorder assoicated with excessive B cell poliferation (claim 9 of ‘071, in part), which meet those limitations in instan claims 1, 2, 5, 6-8.  Claims 2 and 3 of the ‘071 patent teach the requirements for the anti-CD20 antibody that are the same as those in instant claims 3 and 4.   Claim 16 and 17 teach the same limitations for the admisntration of the comound and the anti-CD20 antibody as required in instant claims 9 and 10.  The claims of the ‘071 patent do not teach that the disease or disorder assoicated with excessive B cell proliferation is multiple sclerosis. 
Barun and Bar-Or teach that admisnitration of the anti-CD20 antibody, rituximab to patient with MS  resulted in rapid and substantial benefit  in terms of reducing new brain lesion and clinical relapses and B cell depeletion (page 35, frist column, lines 1-6 and 17-19).
Thus, it would have been prima facie obvious prior to the effective filing date that MS was a disease which would benefit by inhibiting proliferation of CD20+ hemaotpoietic cells and encompassed by the scope of the ‘071 patent as a disease o disorder assoicated with excessibe B cell proliferation because Barun and Bar-Or teches that adisntration of the anti-CD20 antibody, rituximab was beneficial to paitentw with MS and resulted in the lowering of the abosulte numbers of B cells in said paitnets.
Regarding claims 11 and 12, Sloka and Stefanelli teach that methylprednisolone plays an importatn role in the treatment of MS (abstract), and that MS is believed to be an inflammatory attack on the central nervous system (first paragraph under “Introduction”).
It would have been prima facie obvious at the time prior to the effective filing date to treat MS paitnetsby the method of the ‘071 claims and in addition to methylprednisiolne.  One of skill in the art would have been motivated to do so because Sloka and Stefanelli teach that methylpred is known to modulate the imune system.  One of sklill nin the art would be motivated to combine two methods for further reduction of the inflammatory response against  the CNS of paitnets with MS.



Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12-15, 18-21, 24-28 of U.S. Patent No. 10,729,768 in view of Barun and Bar-Or (Clinical Immunology, ePub April 15, 2011, Vol. 142, pp. 31-37) and Sloka and Stefanelli (Multiple Sclerosis, 2005, Vol. 11, pp. 425-432).
Claims 1-9, and 15-17 of the ‘071 patent are drawn to a method of inhibiting the proliferation of a CD20 positive hematopoeitc cell population comprisin contacting said population with the same two compounds as required in instant claim 1-12, and a anti-CD20 antibody, inclduing the antibodies of instant claim 2 (claim 2 of the ‘768 patent) wherein the population is in a haumn subject (claim 5 of the ‘768 patent) and wherein said subject has a disease or disorder assoicated with excessive B cell poliferation (claim 6 of ‘768, in part), which meet those limitations in instan claims 1, 2, 5, 6-8.  Claim 18 of the ‘768 patent teach the requirements for the anti-CD20 antibody that are the same as those in instant claims 3 and 4.   Claim 13-15 of the ‘768 patent teach the same limitations for the admisntration of the comound and the anti-CD20 antibody as required in instant claims 9 and 10.  The claims of the ‘768 patent do not teach that the disease or disorder assoicated with excessive B cell proliferation is multiple sclerosis. 
Barun and Bar-Or teach that admisnitration of the anti-CD20 antibody, rituximab to patient with MS  resulted in rapid and substantial benefit  in terms of reducing new brain lesion and clinical relapses and B cell depeletion (page 35, frist column, lines 1-6 and 17-19).
Thus, it would have been prima facie obvious prior to the effective filing date that MS was a disease which would benefit by inhibiting proliferation of CD20+ hemaotpoietic cells and encompassed by the scope of the ‘768 patent as a disease o disorder assoicated with excessibe B cell proliferation because Barun and Bar-Or teches that adisntration of the anti-CD20 antibody, rituximab was beneficial to paitentw with MS and resulted in the lowering of the abosulte numbers of B cells in said paitnets.
Regarding claims 11 and 12, Sloka and Stefanelli teach that methylprednisolone plays an importatn role in the treatment of MS (abstract), and that MS is believed to be an inflammatory attack on the central nervous system (first paragraph under “Introduction”).
It would have been prima facie obvious at the time prior to the effective filing date to treat MS paitnetsby the method of the ‘768 claims and in addition to methylprednisiolne.  One of skill in the art would have been motivated to do so because Sloka and Stefanelli teach that methylpred is known to modulate the imune system.  One of sklill nin the art would be motivated to combine two methods for further reduction of the inflammatory response against  the CNS of paitnets with MS.

All claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643